We seem to be going through a phase in which we are confronted with hurricanes and earthquakes, both political and natural, upheavals that are getting harsher and more intransigent and belligerent from day to day and from speech to speech. As responsible politicians, it is vital that we ask ourselves how we can bring about a change in direction that will lead to more peace and stability, less hunger and better prospects for everyone in the world.
How do we ensure that globalization will ultimately deliver justice for all rather than riches to the few? One answer as to how we can achieve that change in direction can be found in a report addressed to the Secretary-General of the United Nations. It states that we must not limit ourselves to the “traditional questions of peace and war” but must also work to overcome “world hunger, mass misery and alarming disparities between the living conditions of rich and poor”. I find the analysis very apt. The painful thing about that excerpt is that it comes not from a recent report to the Secretary-General but from one that goes back nearly 40 years. Its apt analysis of the global situation can be found in North-South: A Program for Survival, commissioned almost 40 years ago to the day, the report of the North-South Commission, which began its work in 1977. The Chairman of the Commission was former German Chancellor Willy Brandt.
Humankind is still dealing with more or less the same structural difficulties today, but it seems to have become rather more difficult to change the world for the better. Looking around the globe today, it seems that a world view that puts one’s own national interests first and which refuses to engage in a balancing of interests among the nations of the world is gaining ever more ground. National egotism, I believe, is worthless as an organizing principle for our world of the twenty-first century. Such egotism sees the world as an arena, a battleground in which everyone is fighting against everyone else and in which everyone has to assert his or her own interests, either alone or in alliances of convenience. In this world view, it is the law of the strongest that prevails, not the strength of international law. I firmly believe that we have to rise up against this world view. We need more international cooperation and less national egotism, not the other way around.
Some 40 years ago, the North-South Commission recognized that global problems cannot be resolved through confrontation but only through often arduous efforts to compromise and identify common interests. Ultimately, no country can win if it strives only to assert its own interests. If we all did that, looking out only for our own national interests, confrontations and conflicts would increase and global prosperity would falter. The motto “Our country first” would not only lead to more national confrontations and less prosperity; in the end, we would all be the losers. As Germans, our historical experience is quite unusual. Only after two terrible world wars did we learn to see our former enemies as neighbours and partners with whom we wanted to share and shoulder responsibility for a peaceful coexistence. Only since then have our own citizens in Germany had a better life. We have learned that it was not “Germany first” that made our country strong and prosperous; rather, it was “European and international responsibility first” that gave us Germans peace and prosperity.
In international cooperation, no one loses sovereignty. Rather, we all gain a new sovereignty together that we cannot possess as nation States on our own in today’s world. That is why the European Union today provides the framework for our German policies. The road has often been rocky and arduous, for nothing is more difficult than turning former enemies into friends. Often the way is not popular, and one needs considerable political courage to take it. Indeed, the call for international cooperation and for efforts to balance interests is not always popular in our own countries. However, that courage finally led to peace and prosperity in Europe after centuries of war. Today we Germans are grateful to the courageous people in France, Belgium, Luxembourg, Italy and many other countries of Europe for having the courage to befriend us — their former enemies — as new and lasting partners after the Second World War. It is precisely because of that experience in Germany and Europe that we support the work of strong, functioning collective institutions, above all the United Nations.
The urgent need for us to work together to establish a safer world has been vividly demonstrated by North Korea’s current irresponsible actions, which pose a serious threat to world peace. We must send a clear message that the international community will not accept its nuclear provocations. Germany welcomes the sanctions adopted by the Security Council and calls for their speedy implementation in Europe, and we also support European initiatives calling for additional measures. At the same time, we should use all the diplomatic means at our disposal, first to defuse the situation and then to find a starting point for long-term solutions. Resolving this international crisis is crucial because if we do not, others will be encouraged to emulate North Korea. If a country can build up a nuclear arsenal while the international community stands helplessly by, other political leaders and countries will follow its example. That would bring about new nuclear crises emerging all over the world, and our children and grandchildren would grow up in a very dangerous world. That is why North Korea’s acquisition of nuclear weapons is neither a bilateral nor a regional problem, but rather a global challenge that we have to overcome together.
We cannot accept the possibility that efforts to build a nuclear arsenal can be rewarded on the international stage. It is therefore more important than ever that the international architecture for arms control and disarmament does not crumble. Existing treaties and agreements must not be called into question. That applies in particular to the Joint Comprehensive Plan of Action (JCPOA) for Iran’s nuclear programme. The Plan is a way out of the impasse of a nuclear confrontation that would jeopardize security in the region and have an impact far beyond it. However, we can reach the level of confidence that we so urgently need only if all obligations are rigorously met and the transparency we have agreed on is established. Germany will work within the E3+3 framework to ensure that the JCPOA is strictly implemented and upheld. That is not just about Iran; it is about the credibility of the entire international community. For what State would renounce the development of its own nuclear programme if it were shown that negotiated agreements did not last and that a binding agreement with the international community was not worth the paper it was written on? How can we convince countries such as North Korea that international agreements make them more secure and will therefore encourage them to commit to further disarmament efforts if the agreement with Iran, the sole international example of such an endeavour, is not upheld?
What the world needs most urgently now is renewed trust. With particular regard to the implementation of the ban on the proliferation of nuclear weapons, we have a request for the United States, Russia, China and every country possessing nuclear weapons. They will be instrumental to ensuring the implementation of the non-proliferation of nuclear weapons and of arms control and disarmament. To that end, trust among them must be restored.
Statements by Presidents of the United States are always important and interesting, and always worth listening to and even reading after they have been delivered. I found a passage in one such statement that I especially liked. In it, the President of the United States of America called for general and complete disarmament. Every year, he said, billions of dollars were spent on weapons that were acquired for the purpose of making sure we never need to use them. That, he went on to say, was clearly not the most efficient means of ensuring peace. I have to admit that the statement dates back even further than the report of the North-South Commission. It was delivered by John F. Kennedy in 1963. We can see that everything that we need for a safer future has already been considered, written and said. I believe that today we should focus on the bold visions of the North-South Commission and President Kennedy, and have the courage to come up with new proposals for disarmament, arms control and confidence-building.
One of our tasks is to resolve emerging crises early on. A recent example is the escalating violence against the Rohingya people and the resulting refugee flows in the region. We should act as quickly as possible on the issue to offer both political and humanitarian support for alleviating the suffering and ending the conflict. Germany will again increase its aid to the Rohingya through the International Red Cross. We are committed to providing political and humanitarian support, as well as to practical peacebuilding, in many crisis regions around the world. And while military engagement under United Nations auspices is also sometimes necessary, we must ensure that we do not create any imbalances in that regard.
To bring up the North-South Commission again, its report included the impressive finding that, at the time it appeared, a half-day of the world’s military expenditure would have sufficed to finance the entire malaria eradication programme. I suspect that today we would not even need that much. The world’s current annual spending on weapons is just under $1.7 trillion. To achieve Sustainable Development Goal 1 and thereby eradicate extreme poverty in the world by 2030, we would need only 10 per cent of that. Sustainable Development Goal 4, on education, would require even less per year. With that in mind, Germany has tripled its funding for civilian peacebuilding measures in the past few years.
Thankfully, progress has been made in some areas, for example in Iraq. We must work fast to consolidate the successes achieved there in combating the so- called Islamic State by initiating reconstruction and stabilization measures in the cities and regions that have been liberated. Germany has therefore decided to make an additional €250 million available for the reconstruction of Mosul. We cannot abandon the victims of the thugs of the Islamic State. We must help them return to their country. It is also important to strengthen a democratic and inclusive Iraqi State and ensure that the actions of an individual region do not leave it exposed to a relapse into destabilization or civil war. We can only ask the Kurdistan Regional Government in northern Iraq not to trigger any new conflicts, which are the very last thing that the country needs.
We also have to make progress in the Ukraine conflict. The Minsk agreements, which Germany played a key role in drafting, provide a clear road map for peace, based on the principles of the peaceful settlement of disputes and the inviolability of borders. If proposals are now put forward for deploying a United Nations peacekeeping mission involving Blue Helmets, I think we should pursue that idea resolutely. While there is certainly not yet sufficient consensus on what such a mission should look like, the idea is worth testing if it can help achieve a ceasefire and the withdrawal of heavy weapons from the conflict zone. We would like to ask the Secretary-General to press for the proposal to be realized.
The North-South Commission pointed out that focusing solely on questions of war and peace was not enough. Those issues are also inextricably linked to the fair distribution of resources and to economic and social development and respect for universal human rights. Only a world in which solidarity prevails will ultimately bring us security and stability. The 2030 Agenda for Sustainable Development shows that the international community sees that as a common interest. If we want to make a reality of major ambitions such as peace, security and justice, we need stronger joint international institutions, and especially a stronger United Nations.
The founders of the United Nations were not naive. They had experienced the horrors of the first half of the twentieth century. For that very reason, they bequeathed to us the Charter of the United Nations, with its timeless principles and maxims. But while the principles of the United Nations are not outdated, the Organization has to adapt to the challenges of our times. We therefore support the Secretary-General’s efforts to push ahead with bold reforms within the United Nations. He is setting the right priorities. The success of United Nations reform is largely up to us, the Member States. We have to work together to ensure that the United Nations is more efficient and has greater clout. In my view, reform efforts should not focus primarily on budget cuts. On the contrary, the United Nations will need more resources if it is to fulfil its mandate. We must therefore provide it with the means it needs to be successful. However, at present the figures tell a different story. The World Food Programme currently receives less than 50 per cent of the funding it needs to combat hunger crises around the world. Today a mere 15 per cent of contributions to the United Nations Development Programme are voluntary, non-tied payments, although in 2011 they were still at 50 per cent. The same is true for other United Nations aid programmes, and sometimes the outlook is even bleaker.
It should not be the job of those in positions of responsibility at the United Nations to spend more time sending begging letters seeking the necessary funding than in organizing effective assistance. We must change course and grant the United Nations more freedom with resources in exchange for greater transparency in its use of funds. Germany at any rate intends to maintain its financial support for the United Nations. As the country that is the fourth-largest provider of assessed contributions to the United Nations and that goes far beyond that, being one of the biggest donors of global humanitarian assistance generally, our input is substantial.
I believe that as Member States we should now take on another reform project that is long overdue. That is the composition of the Security Council, which should finally reflect the realities of the twenty-first-century world. Today many more States than at the time of the establishment of the United Nations, more than 70 years ago, are shouldering the responsibility for peace and security and are prepared to live up to that responsibility as Members of the Organization. Germany is ready and willing to take on additional responsibilities, which is why we are seeking a non-permanent seat on the Council for the 2019-2020 term. We have clear goals in mind. Peace and security, global justice and human rights are indivisibly linked. We are preparing for reform of the United Nations and its Security Council, and we intend to work in partnership with all countries of the United Nations in Africa, Asia, the Americas and Europe, for we can resolve global problems only if we refrain from focusing solely on national interests and instead work to reach a fair and peaceful balance of interests among all nations. Yes, that is an arduous process. But we must muster the courage to go down that path. For as Willy Brandt, who headed the North-South Commission after he left office as Chancellor, once said, “We firmly believe that problems created by men can also be solved by men”. Let us work on that together.